Appeal from an award of the State Industrial Board. The *793claimant was injured in his employment on January 15, 1927, when sixteen years and five months of age. He became of age August 22, 1931. At the latter date he was confined in a State hospital suffering from epilepsy at the time he became of age and until (to) December 23, 1932. On August 19, 1932, he filed a claim for compensation, but failed to insert the name of the true employer. He was in fact employed by the J. P. Carey & Co., a corporation that held the parcel-room concession in the Grand Central Station in New York city. The claimant stated the New York Central Coloration to be the employer, instead of Carey. No other written claim was filed. The Industrial Board, because of claimant’s infancy and mental disability, extended claimant’s time after becoming of age, for a period less than two years. This extension was granted, and several hearings held thereafter, when the Carey Company and its carrier were parties before the Industrial Board, and at these times no objection was made that claimant failed to file a new claim in writing. The objection was that the Industrial Board had no power to extend the time; and if the Board did have that power, that any award to be made should be payable pursuant to the provisions of section 25-a of the Workmen’s Compensation Law. The Industrial Board did have power to extend claimant’s time, and in the absence of objection on the part of the employer and carrier, the original claim could be deemed amended in accordance with the action of the Board, under a liberal construction of the statute. The claim was at no time finally disposed of or closed by the Board, after the filing of the claim, and accordingly section 25-a has no application. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffeman, JJ.